25 F.3d 1039NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Wallace S. DAVIS, Plaintiff-Appellant,v.Clarence L. JACKSON, Jr.;  Lewis W. Hurst;  John A. Brown;Gail Y. Browne;  Jacqueline F. Fraser,Defendants-Appellees.Julius E. RUFFIN, Plaintiff-Appellant,v.Clarence L. JACKSON, Jr.;  Lewis W. Hurst;  John A. Brown;Gail Y. Browne;  Jacqueline F. Fraser, Defendants-Appellees.
Nos. 93-6464, 93-6497.
United States Court of Appeals, Fourth Circuit.
Submitted May 20, 1994.Decided May 27, 1994.

Appeals from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, District Judge.  (Ca-93-329-R, CA-93-331-R)
Edward Mark Chikofsky, Terrence Meyerhoff, Third Year Law Student, Washington College of Law, The American University, Washington, DC, for appellants.
James S. Gilmore, III, Atty. Gen., Alan Katz, Senior Asst. Atty. Gen. and Chief, Mary E. Shea, Asst. Atty. Gen., Office of the Attorney General, Richmond, VA, for appellees.
W.D.Va.
AFFIRMED.
Before WIDENER and HALL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
We have considered the record and the briefs in these cases and the motion of the appellants, Davis and Ruffin, to decide these cases on the briefs without oral argument.


2
We grant the motion to decide the cases on the briefs.


3
We are of opinion that no violation of the statutes involved has been shown, if, indeed, the plaintiffs are within the protection of the applicable statutes.  We are thus of opinion that the district court has not been shown to have abused its discretion in denying preliminary injunctive relief.


4
The orders of the district court appealed from are accordingly


5
AFFIRMED.